ORDER
Andrew Colson (“Colson”) appeals from the district court’s decision regarding a discretionary reduction of sentence under 18 U.S.C. § 3582(c)(2). Colson acknowledges that the district court’s decision is not reviewable under United States v. Lowe, 136 F.3d 1231, 1233 (9th Cir.1998), but argues that Lowe is no longer good law in light of United States v. Carty, 520 F.3d 984 (9th Cir.2008) (en banc).
We find no conflict between Carty and Lowe, and we affirm that Lowe remains binding. Accordingly, the government’s motion to dismiss for lack of jurisdiction is granted.
DISMISSED.